Metcalf, J.
It is settled that this indictment is in proper legal form. Commonwealth v. Tower, 8 Met. 527. Commonwealth v. Elwell, 1 Gray, 464. And, as was said by Lord Ellen-borough, in Rex v. Hunt, 2 Campb. 685, “ it is invariably enough to prove so much of the indictment as shows that the defendant has committed a substantive crime therein specified.”
It is also settled that proof of three sales on the same day is sufficient to render the seller liable to the penalty of being a common seller. Commonwealth v. Rumrill, 1 Gray, 388. Evidence would have been admissible, that the defendant made sales on divers other days, between the first of July and the day of the finding of the indictment; but it was unnecessary. If such proof had been given, it would not have enhanced the penalty. And this conviction will be a bar to any other indictment of the defendant for being a common seller between the 1st of July 1855 and the day when this indictment was found.

Exceptions overruled.